



Exhibit 10.27


INSEEGO CORP.
2015 INCENTIVE COMPENSATION PLAN
NONSTATUTORY STOCK OPTION GRANT
Inseego Corp., a Delaware corporation (the “Company”), hereby grants options
(the “Options”) to purchase shares of its common stock (the “Shares”) to the
individual named below (the “Optionee”). The terms and conditions of the Options
are set forth in the attached agreement (the “Award Agreement”) and in the
Company’s 2015 Incentive Compensation Plan (the “Plan”).
Name of Optionee:            
Date of Option Grant:            
Number of Options Granted:        
Option Price per Share:        
Vesting Commencement Date:    
Option Expiration Date:        
Vesting Schedule:


The Board, in its discretion, may accelerate the vesting of any unvested Options
in the event of a Change in Control. No Options shall vest after the Optionee’s
service with or for the Company or any Subsidiary or Affiliate thereof has
terminated for any reason.
By accepting this Option Grant, the Optionee hereby agrees to all the terms and
conditions set forth in this Option Grant, the attached Award Agreement, and in
the Plan, a copy of which is available on the Company’s intranet site.
Company:
 
 
 
Name:
(Signature)
 
 
 
 
Title:
 
 
 
 
 
 
 
Optionee:
 
 
 
Name:
 








--------------------------------------------------------------------------------





INSEEGO CORP.
2015 INCENTIVE COMPENSATION PLAN
NONSTATUTORY STOCK OPTION AGREEMENT
The Plan and Other Agreements
The text of the Plan is incorporated into this Award Agreement by reference. In
the event of any inconsistency between the provisions of this Award Agreement
and the Plan, the Plan shall govern. Capitalized terms used but not otherwise
defined in this Award Agreement are defined in the Plan.

Any amendment to the Plan shall be deemed to be an amendment to this Award
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this Award
Agreement without your consent (provided, however, that your consent shall not
be required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the U.S. Internal Revenue Code, as amended (the
“Code”)).

The Option Grant, this Award Agreement and the Plan constitute the entire
understanding between you and the Company regarding these Options. Any prior
agreements, commitments or negotiations concerning these Options are hereby
superseded entirely. Notwithstanding the foregoing, to the extent a written
employment agreement, change-in-control agreement, severance agreement or other
similar written agreement or arrangement (an “Employment Arrangement”) that has
been approved by the Board or a committee thereof provides for greater benefits
to the Optionee than provided in the Option Grant, this Award Agreement or the
Plan with respect to (a) vesting of the Options upon termination of employment
or in the event of a Change in Control, or (b) exercisability of the Options
following termination of employment, then the terms of the Employment
Arrangement with respect to these matters shall supersede the terms of the
Option Grant and this Award Agreement to the extent permitted by the Plan.
 
 
Nonstatutory Stock Option
These Options are not intended to be Incentive Stock Options under section 422
of the Code and will be interpreted accordingly.
 
 
Vesting
These Options are exercisable only before they expire and then only with respect
to those that are vested. These Options will vest according to the Vesting
Schedule on the attached cover sheet.
 
 
Term
These Options will expire in any event at the close of business at Company
headquarters on the 10th anniversary of the Date of Option Grant, as shown on
the cover sheet. These Options will expire earlier if your service terminates,
as described below.
 
 
Regular Termination
If your service terminates for any reason, other than death, Disability (as
defined below), or Cause (as defined below), then, except as otherwise provided
in an Employment Arrangement, these Options will expire at the close of business
at Company headquarters on the 90th calendar day after your service termination
date.
 
 
Termination for Cause
If your service is terminated for Cause, as determined by the Board in its sole
discretion, then immediately upon such event you automatically forfeit all
rights to these Options and they shall immediately expire. For purposes of this
Award Agreement, “Cause” shall mean the termination of your service due to your
commission of any act of fraud, embezzlement or dishonesty; any unauthorized use
or disclosure by you of confidential information or trade secrets of the Company
or any Subsidiary or Affiliate thereof; or any other intentional misconduct on
your part that adversely affects the business or affairs of the Company or any
Subsidiary or Affiliate thereof in a material manner. This definition shall not
restrict in any way the Company’s or any Subsidiary’s or Affiliate’s right to
discharge you for any other reason, nor shall this definition be deemed to be
inclusive of all the acts or omissions which constitute “Cause” for purposes
other than this Award Agreement.
 
 
Death
If your service terminates because of your death, then, except as otherwise
provided in an Employment Agreement, these Options will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of death. At any time during that twelve (12) month period, your estate or heirs
may exercise those Options which were vested as of the date of your death.
 
 






--------------------------------------------------------------------------------





Disability
If your service terminates because of your Disability, then, except as otherwise
provided in an Employment Agreement, these Options will expire at the close of
business at Company headquarters on the date twelve (12) months after your
service termination date. At any time during that twelve (12) month period, you
may exercise those Options which were vested as of the date your service
terminated because of your Disability. For purposes of this Award Agreement,
“Disability” shall mean that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
 
 
Leaves of Absence
For purposes of these Options, your service is not interrupted or terminated
when you go on a leave of absence that was approved in writing by a duly
constituted officer of the Company or any Subsidiary or Affiliate thereof. Your
service terminates in any event when the approved leave ends unless you
immediately return to active work at the Company or any Subsidiary or Affiliate
thereof.
The Company, in its sole discretion, determines which leaves count for this
purpose, as well as the point in time your service terminates for all purposes
under the Plan. 
 
 
Method of Exercise
When you wish to exercise any of these Options, you must provide written notice
to the Company, or use such other method of exercise as may be specified by the
Company, including exercise by electronic means on the web site of the Company’s
third-party equity plan administrator, which will specify how many Options you
wish to exercise. If someone else wants to exercise these Options after your
death, that person must prove to the Company’s satisfaction that he or she is
entitled to do so.
 
 
Form of Payment
When you exercise Options, you must remit payment of the Option Price for the
Shares you are purchasing at that time and any Tax-Related Items (as defined
below). Payment may be made in one or a combination of the following forms:
- Cash, your personal check, a cashier’s check or a money order.
- By delivery (on a form or by electronic means prescribed by the Company) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of the aggregate Option
Price and any Tax-Related Items.






--------------------------------------------------------------------------------





Withholding Taxes
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Options to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You acknowledge that neither the
Company nor the Employer shall have any obligation to indemnify or otherwise
hold you harmless from any or all of such Tax-Related Items. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(1) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(2) withholding from proceeds of the sale of Shares acquired at exercise, either
through a voluntary sale or through a sale arranged by the Company (on your
behalf pursuant to this authorization); or
(3) withholding in Shares to be issued at exercise.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the Options exercised,
notwithstanding that a number of Shares is retained solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver
Shares or the proceeds from the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.
 
 
Transfer of Options
Prior to your death, only you may exercise these Options, or in the case of
legal incapacity, your guardian or legal representative may act on your behalf.
You cannot transfer or assign these Options. For instance, you may not sell the
Options themselves or use them as security for a loan. If you attempt to do any
of these things, the Options will immediately become invalid. You may, however,
dispose of these Options in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor your spouse’s
interest in these Options in any way.
 
 
Retention Rights
These Options or this Award Agreement do not give you the right to be retained
or to continue to be retained by the Company or any Subsidiary or Affiliate
thereof in any employment or other capacity. The Company or any Subsidiary or
Affiliate thereof reserves the right to terminate your service at any time and
for any reason.
 
 
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you are recorded as the holder of the Shares upon the stock records of the
Company. No adjustments are made for dividends or other rights if the applicable
record date occurs before you are recorded as the holder of the Shares, except
as otherwise described in the Plan.
 
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by these Options and the Option
Price may be adjusted (and rounded down to the nearest whole number) pursuant to
the Plan. These Options shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.






--------------------------------------------------------------------------------





No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult your own personal tax, legal and financial advisors regarding your
participation in the Plan and before taking any action related to the Plan.
 
 
Not a Contract of Employment
By accepting this Award Agreement, you acknowledge and agree that (a) any person
whose service is terminated before full vesting of an award, such as the one
granted to you by this Option grant, could claim that his or her service was
terminated to preclude vesting; (b) you will never make such a claim; (c)
nothing in this Award Agreement or the Plan confers on you any right to continue
a service relationship with the Company, nor shall anything in this Award
Agreement or the Plan affect in any way your right or the rights of the Company
or the Employer to terminate your service at any time, with or without cause;
and (d) the Company would not have granted this Option to you but for these
acknowledgments and agreements.
 
 
Applicable Law
The Option grant and the provisions of this Award Agreement are governed by, and
subject to, the internal substantive laws but not the choice of law rules of the
State of Delaware, as provided in the Plan. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California, and agree
that such litigation shall be conducted only in the courts of California, or
Delaware, and no other courts, where this grant is made and/or to be performed.
 
 
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to the Options granted under and participation in the Plan or future options
that may be granted under the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and to agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
 
Severability
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.










